Citation Nr: 1544789	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for service-connected post-traumatic stress disorder (PTSD) from 30 percent to 10 percent, effective June 1, 2009, was proper.

2.  Entitlement to a rating in excess of 30 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	N. Albert Bacharach


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which finalized a reduced rating for the Veteran's service-connected PTSD from 30 percent to 10 percent.  The Veteran challenges the RO's rating reduction.  

In March 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A complete transcript is of record. 

The Board finds that a claim for an increase was reasonably raised by the record, and the issues have been characterized accordingly.  The rating decision that ultimately reduced the PTSD rating was triggered by an examination done in accordance with the Veteran's claim for an increase filed in November 2007.  Understandably, once the RO decided to reduce the rating, the claim for an increase was never fully considered.  However, since the Board is restoring the prior rating, as discussed below, the claim for an increase should be considered.  The issue of entitlement to an increased rating for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  In April 2008, the Veteran requested a personal hearing.  

2.  In May 2008, VA notified the Veteran that a personal hearing was scheduled for July 17, 2008.   

3.  In July 2008, the Veteran had a stroke requiring extensive rehabilitation.  Prior to issuing a final rating reduction decision in March 2009, the RO received medical evidence of the Veteran's stroke and extended hospitalization and rehabilitation in October 2008.  
4.  The Veteran was not provided another opportunity for hearing. 


CONCLUSION OF LAW

The rating reduction was improper and is void ab initio.  The criteria for restoration of a 30 percent rating for service connected PTSD has been met for the period since June 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Although the claim is initially construed as a rating claim, the issue decided herein stems from the Veteran's disagreement with a rating reduction.  As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act of 2000 (VCAA).  See id. 

The Veteran was also provided a hearing with the undersigned VLJ in 2015. VA also has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria related to his PTSD and allowed the Veteran's representative to ask the Veteran questions to elicit information about his symptoms.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.  The Board is now ready to proceed with its review of the appeal. 

On March 20, 2008, the RO sent the Veteran a rating decision proposing that a 30 percent rating for service-connected PTSD be reduced to 10 percent.  The RO finalized the rating reduction in a March 2009 rating decision.  The reduction was effective June 1, 2009.  

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.

Second, VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  A veteran has 60 days from the date of the proposed reduction to present additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  If additional evidence is not received within the 60-day period, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.

With regard to a veteran's right to a predetermination hearing, he has 30 days from the date of the proposed reduction to request a predetermination hearing.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(i).  If the veteran requests a predetermination hearing, the RO must provide the veteran 10 day advance notice in writing of the time and place of the scheduled hearing date, which may be waived by agreement between VA and the veteran or his representative.  38 C.F.R. § 3.105(i).  If the veteran fails without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  38 C.F.R. § 3.105(i).

In the present case, the Board finds that the RO violated the Veteran's due process as related to the scheduling of the requested predetermination hearing.  As allowed under regulation, the Veteran requested a predetermination hearing in a March 2008 notice within a week of being notified.  See 38 C.F.R. § 3.105(i).  The RO scheduled the hearing for July 17, 2008.  The Veteran failed to appear.  At the Travel Board hearing, the Veteran's representative indicated that the Veteran had a stroke and was receiving extensive care at the time of the hearing and in the days afterward. The representative's statements are substantiated by the record based on an October 2008 VA treatment record noting that the Veteran had a stroke in July 2008 and needed extensive rehabilitation.  

Even though the Veteran did not reach out to contact the RO, the Board finds that the RO was constructively notified of the Veteran's failure to appear based on that October 2008 treatment record received approximately three months post-hearing and five months before the final rating decision was rendered.  This document acts as good cause for the Veteran's failure to appear.  Once the RO knew the Veteran had good cause for his failure to appear, the RO should have provided the Veteran another opportunity to appear at a hearing once his health improved.  However, instead of providing the Veteran such a courtesy, the RO moved ahead with the reduction.  The Board finds the RO's conduct violated the Veteran's due process rights for the scheduling of a predetermination hearing.  When a rating reduction is made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Accordingly, the previously assigned 30 percent rating for service-connected PTSD is restored effective June 1, 2009. 

The Board must next consider whether the Veteran is entitled to a disability rating in excess of 30 percent during the pendency of this appeal.  The Veteran filed his claim for an increased rating in November 2007.  However, before the Board is able to proceed with this issue, additional development must be completed, as discussed in the Remand section. 


ORDER

The rating reduction of the Veteran's service-connected PTSD from 30 percent to 10 percent is void ab initio.  The 30 percent rating is restored effective June 1, 2009. 


REMAND

The most recent VA examination evaluating the severity of the Veteran's PTSD is from March 2008, more than 7 years ago.  Furthermore, the Veteran asserts that the findings of the March 2008 VA PTSD examination were inconsistent with his mental status at the time as well as currently.  At the March 2015 hearing, the Veteran discussed symptoms related to his PTSD including sleep disturbance, anxiety, irritability, and hypervigilance, of a level more severe than described by the March 2008 examiner.   

Additionally, VA treatment records suggest a worsening of the Veteran's condition than identified by the March 2008 examiner.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The March 2008 examiner gave the Veteran a score of 70 indicating only mild difficulties in social and occupational functioning.  However, a VA psychiatrist who evaluated the Veteran in September 2013 gave the Veteran a GAF score of 60 indicating moderate difficulties in occupational and social functioning.  Accordingly, a new examination is warranted to evaluate the current severity of the Veteran's PTSD, which takes into account several years of VA treatment records and the Veteran's lay statements.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the North Florida/South Georgia VA Healthcare System since March 4, 2015. 

2.  After updating the treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


